DETAILED ACTION
This is the Office action based on the 16716585 application filed December 17, 2019, and in response to applicant’s argument/remark filed on September 13, 2021.  Claims 1-7, 9-13 and 15-22 are currently pending and have been considered below. Applicant’s cancellation of claims 8 and 14, and withdrawal of claims 15-20 acknowledged.
	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 13, 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 9 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner is unable to find support for the limitation “(t)he method of claim 1 [[8]], wherein the first chamber is part of a first processing apparatus and the second chamber is part of a second processing apparatus” in the specification.  It is noted that claim 1 recites the substrate is in the second chamber and a plasma is generated in the first chamber for etching the substrate.  This is not disclosed in the specification.  The disclosure does not teach how to flow the plasma that is generated in the first chamber in the first apparatus to the second chamber in the second apparatus to perform the etching.
Claims 10 and 11 rejected under 35 U.S.C. 112(a) because they are directly or indirectly dependent on claim 9.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

 
Claim 9 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 9 recites “(t)he method of claim 1 [[8]], wherein the first chamber is part of a first processing apparatus and the second chamber is part of a second processing apparatus”.  However, since claim 1 recites the substrate is in the second chamber and a plasma is generated in the first chamber for etching the substrate, one of skill in the art would not be clear how to flow the plasma that is generated in the first chamber in the first apparatus to the second chamber in the second apparatus to perform the etching. 
Claims 10 and 11 rejected under 35 U.S.C. 112(b) because they are directly or indirectly dependent on claim 9.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 21 rejected under U.S.C. 103 as being unpatentable over Wu et al. (U.S. PGPub. No. 20150187939), hereinafter “Wu”, in view of Wang et al. (U.S. PGPub. No. 20120091095), hereinafter “Wang’095”, and Wang et al. (U.S. PGPub. No. 20130089988), hereinafter “Wang’988”:--Claim 1, 2, 3, 4, 5, 21: Wu teaches a method for spacer etching, comprisingproviding a silicon dummy gate structure, wherein the silicon dummy gate structure comprises a silicon mandrel 207 ([0017-0022]), the silicon dummy gate structure is partially covered and partially exposed by a spacer layer (Fig. 5);removing the spacer layer and a portion of the silicon dummy gate structure (Fig. 7-8).        Wu further teaches that the removing comprises a first native oxide etch and a second silicon etch, wherein the silicon etch uses a plasma comprising an etchant, such as CHF3, but is silent about other details.  Specifically, Wu fails to teach that the removing comprises generating species by inductive coupling element, introducing a fluorine containing gas with the species to create a mixture, then exposing the silicon dummy gate structure to the mixture.                  Wang’095 teaches that when etching using a fluorine-based gas, NF3 offers an advantage of longer reactive species over other gases, such as CF4 ([0031]).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective 3 instead of CHF3 as an etchant to etch the silicon dummy gate structure in the invention of Wu because Wang’095 teaches that NF3 offers an advantage of longer reactive species.        Wang’988 teaches a method of etching a silicon dummy gate structure ([0003]), comprisingloading a substrate onto a substrate support in a process chamber (Fig. 2A, [0031-0039]), the substrate comprises a silicon dummy gate structure ([0003]); flowing NF3 and H2 to a remote plasma chamber ([0017]), wherein inductive coupled plasma (ICP) is applied to generate a plasma ([0020, 0046]);flowing the plasma through a showerhead 1025 ([0034]) into the process chamber, wherein the plasma etches the silicon dummy gate structure.         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use the method of etching a silicon dummy gate structure taught by Wang to remove the silicon dummy gate structure in the invention of Wu modified by Wang’095 because Wu and Wang’095 teaches that the removing comprises a plasma silicon etch using NF3, but is silent about the details of the plasma silicon etch, and Wang’988 teach that such silicon dummy gate structure may be removed by using such plasma etching method.        Wu fails to teach removing a native oxide layer on top of the silicon dummy gate structure.       Wang’988 further teaches that the silicon dummy gate may comprise a native oxide layer, which may be removed by applying a local plasma power about 200W and below ([0028]).  It is noted that this local plasma would be generated by applying a capacitively 
Claim 7 rejected under U.S.C. 103 as being unpatentable over Wu in view of Wang’095 and Wang’988 as applied to claim 6 above, and further in view of Ingle et al. (U.S. PGPub. No. 20140248780), hereinafter “Ingle”.--Claim 7: Wu modified by Wang’095 and Wang’988 teaches the invention as above.       Ingle, also directed to etching a layer by using a ICP plasma comprising NF3,  teaches that it would be advantageous to inject the NF3 into the chamber after the plasma is formed in the remote chamber so that to apply a different power levels to the NF3 because it has a lower dissociation energy, and this would improve etching profile ([0038])        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to supply the NF3 at a point downstream from the remote chamber and before the process chamber in the invention of Wu modified by Wang’095 and Wang’988 because Ingle teaches that it would be advantageous to inject the NF3 into the chamber after the plasma is formed in the remote chamber so that to apply a different power levels to the NF3 because it has a lower dissociation energy, and this would improve etching profile.

Claims 12, 13 and 22 rejected under U.S.C. 103 as being unpatentable over Wu in view of Wang’095 and Wang’988 as applied to claim 1 above, and further in view of Rogers et al. (U.S. PGPub. No. 20120208371), hereinafter “Rogers”:--Claims 12, 13 and 22: Wu modified by Wang’095 and Wang’988 teaches the invention as above.  Wang’988 further teaches that the plasma in the process chamber may be generated by applying an AC voltage between the showerhead and the pedestal holding the substrate ([0043]).  In one embodiment, Wang’988 teaches that an AC voltage is applied to the showerhead; however, Wang does not disclose applying the AC voltage to the pedestal holding the substrate.       Rogers, also directed to plasma etching a substrate by using both local and remote plasma, teaches that the local plasma may be generated by applying a bias to the substrate capacitively ([0021], Fig. 2B) while the remote plasma is generated in a separate remote chamber.  This would advantageously allow better process control ([0013]).         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use the process chamber taught by Rogers in the invention of Wu modified by Wang’095 and Wang’988 because Rogers teaches that this would allow better process control. 
Claims 1-6, 12-13 and 21 rejected under U.S.C. 103 as being unpatentable over Pritchard et al. (U.S. PGPub. No. 20200127013), hereinafter “Pritchard”, in view of Wang’988:--Claim 1, 2, 3, 4, 5, 21: Pritchard teaches a method for spacer etching, comprising3 and H2 to a remote plasma chamber ([0017]), wherein inductive coupled plasma (ICP) is applied to generate a plasma ([0020, 0046]);flowing the plasma through a showerhead 1025 ([0034]) into the process chamber, wherein the plasma etches the silicon dummy gate structure.         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use the method of etching a silicon dummy gate structure taught by Wang’988 to remove the silicon dummy gate structure in the invention of Pritchard because Pritchard teaches that the removing comprises a RIE silicon etch, but is silent about the chemistry of the RIE 
Claim 7 rejected under U.S.C. 103 as being unpatentable over Pritchard in view of Wang’988 as applied to claim 6 above, and further in view of Ingle:--Claim 7: Pritchard modified by Wang’988 teaches the invention as above.3,  teaches that it would be advantageous to inject the NF3 into the chamber after the plasma is formed in the remote chamber so that to apply a different power levels to the NF3 because it has a lower dissociation energy, and this would improve etching profile ([0038])        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to supply the NF3 at a point downstream from the remote chamber and before the process chamber in the invention of Pritchard modified by Wang’988 because Ingle teaches that it would be advantageous to inject the NF3 into the chamber after the plasma is formed in the remote chamber so that to apply a different power levels to the NF3 because it has a lower dissociation energy, and this would improve etching profile. 

Claim 22 rejected under U.S.C. 103 as being unpatentable over Pritchard in view of Wang’988 as applied to claim 12 above, and further in view of Rogers:--Claim 22: Pritchard modified by Wang’988 teaches the invention as above.  Wang’988 further teaches that the plasma in the process chamber may be generated by applying an AC voltage between the showerhead and the pedestal holding the substrate ([0043]).  In one embodiment, Wang’988 teaches that an AC voltage is applied to the showerhead; however, Wang does not disclose applying the AC voltage to the pedestal holding the substrate.       Rogers, also directed to plasma etching a substrate by using both local and remote plasma, teaches that the local plasma may be generated by applying a bias to the 
Response to Arguments
Applicant's arguments filed September 13, 2021 have been fully considered as follows:--Regarding Applicant’s argument that the cited prior arts fail to teaches the feature “generating a capacitively coupled plasma using a capacitively coupled plasma source in a second chamber, wherein the capacitively coupled plasma is generated at a power of about 1W up to about 150W; exposing the silicon structure of the workpiece to the capacitively coupled plasma to remove at least a portion of a native oxide layer on top of the silicon structure” because Wang’988 teaches removing the native oxide by using a remote plasma, this argument is not persuasive.  It is noted that in an alternate embodiment Wang teaches etching the native oxide by using a local capacitively coupled plasma, as explained above.      Regarding Applicant’s argument that Wang’988 fails to teach the above feature because Wang’988 teaches to use the local capacitively coupled plasma for curing a film or cleaning the chamber, this argument is not persuasive.  Wang’988 clearly 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571)270-7670.  The examiner can normally be reached on MTWThF10to7 EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571)272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/THOMAS T PHAM/Primary Examiner, Art Unit 1713